Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 9-10, claim 14, line 12, and claim 27, line 13, “upon activation of the handle” is indefinite in its meaning relative to the antecedent structure, as it is indefinite what renders an “activation” of the handle. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 14-15, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (8,740,051). Claims 1-2, 14-15, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skolik et al. (6,899,221). Claims 1-2, 4, 14-15, 17, 27-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boukredine et al. (2001/0017314). Each discloses a carton for containing a plurality of . 
As to claim 14, each further discloses a blank (3; 1’; 10) for providing the carton. 
As to claim 27, each further discloses a method employing the erected carton with the handle being employed (see Figure 8A; hand carrying of the carrier via handle 14; see Figure 4).
As to claims 2, 15 and 28, each discloses the at least one end flap comprises a top end flap (57; 8’; 38 or 40) foldably connected to the at least one top panel (29; 4; 18), the at least one handle relief flap (111 and 113; 17’-17””; 84 or 88, or portions of 38 or 40 adjacent thereto) defined by at least one line of weakening (127; punched lines defining 14; defining the perimeter of 84 or 88) in the top end flap.  



 
Claims 3, 5, 6, 16, 18, 19, 29, 31 and 32 would each be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Dependent claims 7-13, 20-26 and 33-39 would also then be allowable. 

7.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG